Appeal by Rochester Transit Corporation, successor to New York State Railways, from an award and a decision of the State Industrial Board which awarded to Charles E. Ashton, an undertaker, $200 for funeral expenses, and certain amounts directed to be paid into the Special Funds ereatediunder subdivisions 8 and 9 of section 15 of the Workmen’s Compensation Law. Claimant was injured on November 1, 1926, while engaged as a car placer. He was struck by a ear which knocked him into a pit causing him to suffer severe injuries, including the fracture of several ribs and a hernia. Thereafter, on February 1, 1929, he sustained injuries while entering the front door of a car. The car step dropped causing him to be thrown against the door, and as a result of this accident he suffered a fracture of the sixth and seventh ribs, a double rupture, and other injuries. As the result of these injuries his resistance was lowered and bis heart weakened. Fibrosis of the lungs followed, together with a heart collapse, which resulted in his death. Competent medical testimony amply sustains the findings of the State Industrial Board. The award should be affirmed. Decision and award of the State Industrial Board unanimously affirmed, with costs. Present •— Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.